Per Curiam.

The issue presented in this appeal is whether the court of appeals erred in reversing the trial court’s granting of partial summary judgment for appellants and remanding the cause for resolution of a factual issue. For the reasons that follow, this court modifies and affirms the judgment of the court of appeals.
It is a long-standing principle of law that an insurance policy is a contract, and that the relationship between the insurer and the insured is purely contractual in nature. Ohio Farmers Ins. Co. v. Cochran (1922), 104 Ohio St. 427. Therefore, the terms of the policy must be mutually agreed-upon to be effective, in accordance with contract principles.
Appellants argue in the case at bar that Endorsement 1604 is always included in a policy which provides for uninsured motorists coverage in excess of the statutory minimum set forth in R.C. 4509.20(A), and thus appellees are bound by virtue of the request for such coverage. Appellees argue that the endorsement is not part of the contract since no mention of it was made at the inception of the contract, nor was any reference made to it on the application form.
Appellants’ argument is without merit. The fact that Endorsement 1604 is included without exception in “full coverage” policies such as this is no substitute for consent on the part of the policyholder unless there was a “meeting of the minds” as to its inclusion. This is basic contract law.
It is evident from the record that Endorsement 1604 was never discussed by the parties at the time the policy was purchased. Appellants do not dispute this fact. Therefore, this court finds as a matter of law that Endorsement 1604 was not a part of the Stornse policy. -
The court of appeals herein remanded the case for resolution of the issue of whether the endorsement was ever physically received by Stornse, the policyholder. We agree with both parties that this is not a genuine issue of material fact. Rather, partial summary judgment should be granted to appellees since no genuine issue of fact exists as to the applicability of Endorsement 1604 and appellees are entitled to judgment as a matter of law.
Certain other propositions of law are set forth by the parties regarding the legality of these endorsements. In that the endorsement is found not to be a part of the Stornse policy, these issues are not ripe for review.
Accordingly, this court affirms and modifies the judgment of the court of appeals by granting partial summary judgment to appellees.

Judgment modified and affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, C. Brown and J. P. Celebrezze, JJ., concur.
*110Sweeney, C. Brown and J. P. Celebrezze, JJ., concur separately.
Holmes, J., dissents.